DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/26/2021, with respect to the non-final office action have been fully considered and are persuasive. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 9-10, 12-13, 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: See non-final rejection, 03/12/2021, for Examiner’s reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645